DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP-164929 (see translation) in view of Hohlfeld et al (US Pub 2010/0187835).  As to claims 1, 6 or 12, JP-164929 discloses a vibration sensor including a circuit board (fixing base 1 or fixing base 1 with can 5) including a recess or accommodating space as in fig. 1 or 3, a magnet (4/4a/4b) disposed in the recess and sliding in the recess (on slide shaft 2 in recess as seen in .  

Claims 1, 3-7, 9-12,  and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Narai et al-US Patent # 5,834,649 in view of JP-164929 ( see translation) and Hohlfield et al (US Pub 2010/0187835) .  As to claims 1, 6 and 12, Narai et al disclose a vibration sensor including a circuit board (7/17) including a recess (unnumbered in housing 1), a magnet (movable magnet 3) disposed in the recess, and sliding in the recess  where the magnet slides in the recess due to external vibrations and the magnet slides and the induced signal generates an output via an inherent output electrode of the circuit board 7, the  inherent electrode needed to sense the movable magnet via the reed switch 6 generating an induced signal in the circuit board, see fig. 2 and col. 3, lines 10 et seq.  Further, it is noted that Narai et al disclose usage of a reed switch (6/111) for sensing the vibrations rather than a coil layer.  In a related prior art device, JP-164929 disclose a similar vibration sensor (vibration detecting part 1) with a sliding magnet (4) which slides by its inertial force in response to vibration from the outside where the movement of the sliding part is measured using a reed switch , hall element or a coil, see p. 3 of translation.  Further, fig. 9 illustrates an expediency where a coil 20 is wound around the vibration detection system 7 where an induced electromotive force is obtained from the coil is output in proportion to the change in magnetic flux density so that acceleration from the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-12, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861            

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861